DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Remarks
Applicant's amendments and remarks filed on 07/19/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 7, 11 and 20.  Claims 1-20 are pending.  

With respect to Applicant’s remarks on page 9-10: “Withdrawal of this rejection is respectfully requested for at least the following reasons. The claims are amended in a manner believed to be definite. Therefore, withdrawal of the rejection is respectfully requested.”
In response to the amended claims of 1-10, Examiner withdraws previously issued 35 U.S.C. 112 rejections.


With respect to amended claims, Applicant’s remarks on page 10:
“... a lease identifier into the lease acquire command, wherein the lease identifier is derived from the first node identifier. It is respectfully submitted that the cited references are silent with respect to inserting a lease identifier into a lease acquire command where the lease identifier is based upon a node identifier that is derived from a NVRAM identifier of an NVRAM of a node ...”

    PNG
    media_image1.png
    417
    1277
    media_image1.png
    Greyscale

In response to Applicant’s argument, as examiner has already explained in the previous office action, Duncan discloses a method of configuring SCSI-3 PGR command format (i.e., “the lease acquire command”) for reserving the target storage resources (i.e., “a node identifier that is derived from a NVRAM identifier of an NVRAM of a node”) including a unique key (i.e., “lease identifier” as claimed) for the target (e.g., resvn-key=0x123bc in the Duncan) and lease type such as “EXCLUSIVE ACCESS” in the command format.

With respect to amended claims, Applicant’s remarks on page 11: “... It is respectfully submitted that the cited references are silent with respect to translating a lease identifier mismatch message, corresponding to one or more objects being assigned a different lease identifier than the lease identifier in a lease acquire command, into a SCSI reservation conflict message 
In response to Applicant’s argument, based on the cited prior art reference of Duncan in in page 7, “.. Let’s assume there are multiple clients. Each client needs to register a unique key, then one of the client’s needs to reserve the target. If multiple clients try to reserve the target at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT.”)
 Duncan discloses a step for each client registering with a unique key to reserve target resources to access identify reservation. If multiple clients try to reserve the target (i.e., “corresponding to one or more objects being assigned a different lease identifier”) at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT. 
In another words, Examiner interprets that the teachings of Duncan indicate, each reservation is identified with a unique key associate with a client and resource, any other attempts for reserving the same resource by others would result a reservation conflict (i.e., generating “a lease identifier mismatch message”) because, each reservation is associated with a unique key.
In response to the amendment made to the claims, Examiner has re-mapped the existing claim elements to relevant portions of references to enhance responses to the Applicant’s arguments above.  As a consequence, this office action is based a new ground of rejection and Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 11, 18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US 20040233910 hereinafter Chen, in view of Ankam et al. US 11,146,564, hereinafter Ankam and further in view Duncan http://www.gonzoleeman.net/documents/scsi-3-pgr-tutorial-v11.pdf  hereinafter Duncan.

As per claim 1, (Currently Amended) (With respect to claim 1, Chen discloses) A computer implemented method executed by a processor to perform operations comprising: configuring a first node and a second node according to a configuration with shared access to a volume whose data is stored within objects in an object store of a cloud computing environment, (Chen in [FIG.1A] element 120 “NAS” appliance connected to the network, Also paragraph [0033] discloses TCP/IP based file systems, such as NAS, SMB and NFS are capable of sharing resources over IP based network)

wherein the first node and second node generate SCSI commands according to a SCSI protocol format of a storage protocol to access the volume; (Chen in paragraph [0040] lines 1-5: “FIG. 4 illustrates an exemplary operation of the invention, for either a SAN client 205 or a NAS client 215. The figure displays an implementation in which SCSI storage-related commands are generated in the client computer and the storage server”)

and wherein the driver is configured to reformat the commands (Chen in paragraph [0008] lines 8-12: “SCSI commands are encapsulated by the network SCSI device driver and transmitted over the network to the server, which extracts the SCSI commands and executes the SCSI commands on the SCSI devices.”)

into API calls targeting the objects in the object store and formatted according to an object store protocol supported by the cloud computing environment; (Chen [0055] lines 4-7: “Most computer operating systems define a standard application program interface ("API") for accessing SCSI storage devices”)

translating a SCSI reserve command, received from the first node by the driver, from being formatted according to the SCSI protocol format (Chen teaches a step for receiving IP packets over the network (i.e., “received from the first node by the driver” as claimed) and converting into SCSI command to issue new commands to the storage device (i.e., “translating a SCSI reserve command” as claimed) [0055] lines 22-29: “Storage server 240 receives the DLAP requests over the network, converts the IP packets into SCSI commands, and issues these new commands to the storage device or devices 130, 140, 150 attached to storage server 240. Storage server 240 receives the data and/or status from storage device 130, 140, 150 and constructs a response for the client computer 205 that made the request.”)

wherein the lease identifier is derived from the first node identifier; and executing the API call to route the lease acquire command to the object store for obtaining a lease granting the first node exclusive write access to the one or more of the objects using the lease identifier. (Chen teaches a technique of putting the remote virtual device identifier (identifier is derived from the first node) together with the generic storage-related command (i.e., “inserting a lease identifier into the lease acquire command”) including the target sector address and sector count from the SRB (SCSI Request Block), which uniquely identify the storage-related command at a remote location for issuing a service command  (i.e., “identifier is derived from the first node identifier”) such as “Read”, “Write”, “Identify”, and “Capacity” at a specific target range of blocks of the storage system. Chen [0058] “If the storage-related command is to be completed remotely, SAN SCSI driver 440 converts the storage-related command into a generic storage-related request ...  If so, step 545 retrieves the sector address and sector count from the SRB to prepare for transmission to storage server 240 via an RPC. If the generic storage-related command is not a Read or Write-type command, or once the sector address and count are retrieved, step 550 converts the generic storage-related command to a generic storage-related request by putting the virtual device identifier together with the generic storage-related command.”)

(With respect to claim 1, Chen does not explicitly disclose translating SCSI commands into the SCSI protocol format not being natively supported by cloud computing environment) configuring a driver to intercept the SCSI commands based upon the SCSI commands targeting the volume and being formatted according to the SCSI protocol format not natively supported by the cloud computing environment, 
However, Ankam in col. 26 discloses a step for translating SCSI commands into REST-space protocols (i.e., “formatted according to the SCSI protocol format not natively supported by the cloud computing environment” as claimed) col. 26 lines 4-9:, “Such a cloud storage gateway may be configured to emulate a disk array, a block-based device, a file server, or other storage system that can translate the SCSI commands, file server commands, or other appropriate command into REST-space protocols that facilitate communications with the cloud services provider 302.”)
Thus, one person having ordinary skill in the art to combine teachings of Ankam into the combined system of Chen for the advantageous purpose of encapsulating the complex low-level SCSI commands into the simple web based command protocol such as REST API over HTTP protocol in order to improve and extend the accessibility of storage devices for users as well as administrator for managing distributed storage system by encapsulating the complex SCSI commands into simple REST API calls such as PUT, POST, DELETE and GET.
(Furthermore, Chen and combined does not explicitly teach a SCSI command format for executing a lease acquire command format to reserve the storage volume/resource) and reserving a storage disk assigned to the volume to an API call as a lease acquire command formatted according to the object store protocol and targeting one or more of the objects storing data of the volume generating a first node identifier derived from a non-volatile memory (NVRAM) identifier of an NVRAM of the first node; inserting a lease identifier into the lease acquire command, 

    PNG
    media_image1.png
    417
    1277
    media_image1.png
    Greyscale

However, Duncan teaches a SCSI-3 PGR (Persistent Group Reservations) command format (i.e., “the lease acquire command”) for reserving the target storage resources including a unique key (i.e., “lease identifier” as claimed) for the target (resvn-key=0x123bc) and lease type such as “EXCLUSIVE ACCESS” in the command format.
Thus, one person having ordinary skill in the art to combine teachings of Duncan into the system of Chen for the advantageous purpose of accessing low-level SCSI commands into the REST API over HTTP protocol in order to have exclusive write access to the storage space to avoid resources share conflict in network-based shared file system such as NAS and SMB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ankam and Duncan into the system of Chen because, they are analogous art as being directed to the same field of endeavor, the system and method for implement IP/IP based network file system to eliminate the distance limitations between the server systems using SCSI devices. (See Chen paragraph [0002], [0008], Ankam [FIG.1A], Col. 12, lines 5-12, Duncan Page 1, “The Basics, at a High Level”)

As per claim 2, (Previously Presented) The method of claim 1, comprising: (Chen discloses) transmitting a success message to the first node for the SCSI reserve command based upon receiving (Chen [FIG.5] steps on 510, 515, 550)
a success message from the object store for the lease acquires command. (Chen in [FIG. 6] steps from 665 thru 670 to 695 where reply message for a command being successfully executed and transmits to the client device)

As per claim 3, (Previously Presented) The method of claim 1, comprising: transmitting a reservation conflict message to the first node for the SCSI reserve command based upon (Chen does not explicitly disclose) receiving a lease identifier mismatch message from the object store for the lease acquire command. 
However, Duncan discloses a step for each client registering with a unique key to reserve target resources to access identify reservation. If multiple clients try to reserve the target at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT (i.e., “a lease identifier mismatch message”). In another words, Examiner interprets that the teachings of Duncan indicate, each reservation is identified with a unique key therefore, any other attempts for reserving the same resource would result a reservation conflict because it would result the reservation key (identifier) mismatch. (i.e., “.. a least identifier mismatch message, corresponding to the on or more objects being assigned a different lease identifier than the lease identifier in a lease acquire command” as applicant argued in remark page 11)

 Examiner further note that identifier is uniquely associate with a client and a resource at the time of reservation (Duncan Page 7, “Let's assume there are multiple clients. Each client needs to register a unique key, then one of the clients needs to reserve the target. If multiple clients try to reserve the target at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT.)
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Duncan into the combined system of Chen for the advantageous purpose of providing a standard specification for designing the command/response message to maintain reliable communication among nodes in a distributed network system.

As per claim 4, (Previously Presented) The method of claim 1, comprising: transmitting a reservation conflict message to the first node for the SCSI reserve command based upon (Chen does not explicitly disclose) receiving a lease already present message from the object store for the lease acquire command.
However, Duncan discloses a step for each client registering with a unique key to reserve target resources to access identify reservation. If multiple clients try to reserve the target at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT (i.e., “a lease already present” as claimed) 
(Duncan Page 7 lines 25-29: “Let's assume there are multiple clients. Each client needs to register a unique key, then one of the clients needs to reserve the target. If multiple clients try to reserve the target at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT.)
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Duncan into the combined system of Chen for the advantageous purpose of providing a command/response transaction message to maintain reliable communication among nodes for reserving storage spaces in a distributed network system.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ankam, further in view of Duncan and Sukumaran et al., US 9,984,140 hereinafter Sukumaran.

As per claim 5, (Previously Presented) The method of claim 1, comprising: (Chen and combined do not explicitly discloses) retrying the API call to route the lease acquire command to the object store up until a timeout based upon receiving an error for the API call.
	However, Sukumaran discloses a technique for timing out for a request which does not get any reply back after 1000 ms. 
	(Sukumaran col. 21, lines 60-64: “In some embodiments, by setting the requests from the clients to timeout at 1000 ms, they should be able to retry requests multiple times and allows for large spikes in the latencies of the APIs for the consistent data storage service”)
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Sukumaran into the combined system of Chen for the advantageous purpose of providing a method of retrying when delivering message failed to the target system, improving system reliability.

Claims 6, 7, 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ankam, further in view of Duncan and Chong, Fay JR., US 20030217241, hereinafter Chong.

As per claim 6, (Previously Presented) The method of claim 1, comprising: translating a release command, from the first node to (Chen and combined do not explicitly disclose) release a reservation on the storage disk, into a release object command formatted according to the object store protocol, wherein the release command is formatted according to the storage protocol.  
However, Chong discloses a method of lease acquire command enable the data to indicate “lease holder” (i.e., “a release command”) where lease release command enables the data user that is the owner of a lease to have exclusive access to the resources. (Chong [0035] “The lease_acquire command enables the data user to attempt to become the owner of a lease ("lease holder") which corresponds to a leasable memory block so that the data user can have exclusive use of the content in the corresponding leasable memory block of the memory 10. The lease_release command enables the data user that is the owner of a lease that has not expired to release ownership of the lease so that any other data user can attempt to become owner of the lease.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Chong into the combined system of Chen for the advantageous purpose of providing having a process/thread exclusive access to a target resource without getting disturbed by any other thread or process to complete a given task.

As per claim 7, (Currently Amended) The method of claim 1, comprising: translating a read reservation command, from the first node to read a reservation on the storage disk, into a get object command formatted according to the object store protocol, wherein the (Chen and combined do not explicitly disclose) read reservation command is formatted according to the storage protocol.  
However, Chong discloses a step for executing “lease read command” to identify the status of corresponding leasable memory block. (Chong [0045] If the lease status 240 (FIG. 2) of a particular lease is a leased state 320 and the particular lease has not expired, the data user that has an identifier that matches the lease owner identifier 220 (FIG. 2) of the particular lease can perform a lease_read 343 command with the memory controller 50 (FIG. 1) to read the content of the corresponding leasable memory block, can perform a lease_write 343 command with the memory controller 50 (FIG. 1) to write the content to the corresponding leasable memory block, or can perform a lease_acquire 343 command with the memory controller 50 (FIG. 1) to extend/renew the lease expiration 230 (FIG. 2) of the particular lease.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Chong into the combined system of Chen for the advantageous purpose of providing having a process/thread exclusive access to a target resource without getting disturbed by any other thread or process to complete a given task.

As per claim 8, (Previously Presented) The method of claim 7, comprising: transmitting a response to the read reservation command with the lease identifier of the first node as a key based upon receiving a success message from the object store for the get object command. 
 
Claims 8 is analogous to claim 3 and is rejected under the same rationale as indicated above because key based identifier is analogous to DestAddress + Session ID.

As per claim 9, (Previously Presented) The method of claim 7, comprising: transmitting a response to the read reservation command with a partner lease identifier of the second node as a key based upon receiving a lease identifier mismatch message from the object store for the get object command.  

Claims 9 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 10, (Original) The method of claim 7, comprising: transmitting a response to the read reservation command without any lease identifiers based upon receiving a lease not present message from the object store for the get object command.  
Claims 10 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 11, (Currently Amended) (With respect to claim 1, Chen discloses) A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: configure a first node and a second node according to a configuration with shared access to a volume whose data is stored within objects in an object store of a cloud computing environment, (Chen in [FIG.1A] element 120 “NAS” appliance connected to the network, Also paragraph [0033] discloses TCP/IP based file systems, such as NAS, SMB and NFS are capable of sharing resources over IP based network)

wherein the first node and second node are configured to generate SCSI commands according to a SCSI protocol format of a storage protocol to access the volume; configure a driver (Chen in paragraph [0040] lines 1-5: “FIG. 4 illustrates an exemplary operation of the invention, for either a SAN client 205 or a NAS client 215. The figure displays an implementation in which SCSI storage-related commands are generated in the client computer and the storage server”)

(With respect to claim 11, Chen does not explicitly disclose translating SCSI commands into the SCSI protocol format not being natively supported by cloud computing environment) to intercept the SCSI commands based upon the SCSI commands targeting the volume and being formatted according to the SCSI protocol format not natively supported by the cloud computing environment, 
However, Ankam in col. 26 discloses a step for translating SCSI commands into REST-space protocols (i.e., “formatted according to the SCSI protocol format not natively supported by the cloud computing environment” as claimed) col. 26 lines 4-9:, “Such a cloud storage gateway may be configured to emulate a disk array, a block-based device, a file server, or other storage system that can translate the SCSI commands, file server commands, or other appropriate command into REST-space protocols that facilitate communications with the cloud services provider 302.”)
Thus, one person having ordinary skill in the art to combine teachings of Ankam into the combined system of Chen for the advantageous purpose of encapsulating the complex low-level SCSI commands into the simple web based command protocol such as REST API over HTTP protocol in order to improve and extend the accessibility of storage devices for users as well as administrator for managing distributed storage system by encapsulating the complex SCSI commands into simple REST API calls such as PUT, POST, DELETE and GET.

and wherein the driver is configured to reformat the commands into API calls targeting the objects in the object store and formatted according to an object store protocol supported by the cloud computing environment; (Chen [0055] lines 4-7: “Most computer operating systems define a standard application program interface ("API") for accessing SCSI storage devices”)

translate a SCSI reserve command, received from the first node by the driver, from being formatted according to the SCSI protocol format (Chen teaches a step for receiving IP packets over the network (i.e., “received from the first node by the driver” as claimed) and converting into SCSI command to issue new commands to the storage device (i.e., “translating a SCSI reserve command” as claimed) [0055] lines 22-29: “Storage server 240 receives the DLAP requests over the network, converts the IP packets into SCSI commands, and issues these new commands to the storage device or devices 130, 140, 150 attached to storage server 240. Storage server 240 receives the data and/or status from storage device 130, 140, 150 and constructs a response for the client computer 205 that made the request.”)

(Furthermore, Chen and combined does not explicitly teach a SCSI command format for executing a lease acquire command format to reserve the storage volume/resource) and reserving a storage disk assigned to the volume to an API call as a lease acquire command formatted according to the object store protocol and targeting one or more of the objects storing data of the volume, wherein a lease identifier derived from a node identifier of the first node is inserted into the lease acquire command; execute the API call to route the lease acquire command to the object store for obtaining a lease granting the first node exclusive write access to the one or more of the objects; 

    PNG
    media_image1.png
    417
    1277
    media_image1.png
    Greyscale

However, Duncan teaches a SCSI-3 PGR (Persistent Group Reservations) command format (i.e., “the lease acquire command”) for reserving the target storage resources including a unique key (i.e., “lease identifier” as claimed) for the target (resvn-key=0x123bc) and lease type such as “EXCLUSIVE ACCESS” in the command format.
Thus, one person having ordinary skill in the art to combine teachings of Duncan into the system of Chen for the advantageous purpose of accessing low-level SCSI commands into the REST API over HTTP protocol in order to have exclusive write access to the storage space to avoid resources share conflict in network-based shared file system such as NAS and SMB.

 (With respect to claim 11, Chen does not explicitly disclose) and in response to receiving a lease identifier mismatch message from the object store as a response to the lease acquire command based upon the one or more objects being assigned a different lease identifier than the lease identifier in the lease acquire command,  
However, Duncan discloses a step for each client registering with a unique key to reserve target resources (i.e., “a lease identifier mismatch message”) to access identify reservation. If multiple clients try to reserve the target at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT (Duncan Page 7, “Let's assume there are multiple clients. Each client needs to register a unique key, then one of the clients needs to reserve the target. If multiple clients try to reserve the target at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT.)
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Duncan into the combined system of Chen for the advantageous purpose of providing a standard specification for designing the command/response message to maintain reliable communication among nodes in a distributed network system.

translate the lease identifier mismatch message (Refer to the section Response to Remarks explain the teachings of Duncan in in page 7: “.. Let’s assume there are multiple clients. Each client needs to register a unique key, then one of the client’s needs to reserve the target. If multiple clients try to reserve the target at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT.”)

(Chen does not explicitly disclose) into a SCSI reservation conflict message that is provided to the first node.  
However, Duncan discloses a step for generating reservation conflict message (i.e., “a lease identifier mismatch message”) when subsequent attempts for reserving the resource that has been already reserved with the same unique identifier. (Duncan Page 7, “Let's assume there are multiple clients. Each client needs to register a unique key, then one of the clients needs to reserve the target. If multiple clients try to reserve the target at about the same time, only the first one will succeed, and subsequent attempts will get a RESERVATION CONFLICT.)
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Duncan into the combined system of Chen for the advantageous purpose of providing a standard specification for designing the command/response message to maintain reliable communication among nodes in a distributed network system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ankam and Duncan into the system of Chen because, they are analogous art as being directed to the same field of endeavor, the system and method for implement IP/IP based network file system to eliminate the distance limitations between the server systems using SCSI devices. (See Chen paragraph [0002], [0008], Ankam [FIG.1A], Col. 12, lines 5-12, Duncan Page 1, “The Basics, at a High Level”)



Claims 12, 13, 14, 15, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ankam, further in view of Duncan and Nishanov, US 20030065782 hereinafter Nishanov.

As per claim 12, (Previously Presented) The non-transitory machine readable medium of claim 11, (Chen and combined do not explicitly disclose) wherein the instructions cause the machine to: translate a preempt command, from the first node to change a reservation on the storage disk to being reserved by the first node, into a change command 16/658,302 Page 6formatted according to the object store protocol, wherein the preempt command is formatted according to the storage protocol.
However, Nishanov discloses a step for issuing the preempt command with a challenge key, a combination of the challenging node's ID indicating that the preempt command thus changes the reservation key from the ReserverID, OwnerID to the challenging node's ID, OwnerID (i.e., “change a reservation on the storage structure to being reserved by the node”).
 (Nishanov [0056] “This is accomplished by issuing the preempt command with a challenge key, a combination of the challenging node's ID and the current owner's ID. The preempt command thus changes the reservation key from the ReserverID, OwnerID pair [R, O] to the challenging node's ID, OwnerID [MyID, O]. In the present example wherein the node 402.sub.1 having IDxx is still the owner, and the node 402.sub.2 is the challenger, the challenge key includes IDyy, IDxx. If the preempt command fails, as detected by step 516, then the key previously read (at step 504 or step 510) was removed from the reservation table, such as by another node's preempt that was successful. In such an event, another challenge is in progress or ownership has been asserted, and the arbitration fails via steps 516 and 526.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Nishanov into the combined system of Chen for the advantageous purpose of providing a feature to modify existing reservation by issuing the preempt command which enhances the efficiency of workflow.

As per claim 13, (Original) The non-transitory machine readable medium of claim 12, (Chen does not explicitly disclose) wherein the instructions cause the machine to: generate and issue the lease acquire command to the object store.  
However, Duncan teaches a SCSI-3 PGR (Persistent Group Reservations) command format for reserving the target storage resources including a unique key (i.e., “lease identifier” as claimed) for the target and lease type such as “EXCLUSIVE ACCESS” in the command format.

    PNG
    media_image1.png
    417
    1277
    media_image1.png
    Greyscale
 
Thus, one person having ordinary skill in the art to combine teachings of Duncan into the combined system of Chen for the advantageous purpose of providing a feature for allowing user/processor/thread exclusive access to avoid conflict and safely update information on the target resources.

As per claim 14, (Original) The non-transitory machine readable medium of claim 12, wherein the instructions cause the machine to: generate and issue a break lease command to the object store based upon receiving a lease identifier mismatch error from the object store for the change command.  

Claims 14 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, (Original) The non-transitory machine readable medium of claim 14, wherein the instructions cause the machine to:  generate and issue the lease acquire command to the object store subsequent to issuing the break lease command.  

Claims 15 is analogous to claim 13 and is rejected under the same rationale as indicated above.

As per claim 16, (Previously Presented) The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to: (Chen does not explicitly disclose) translate a clear command, from the first node to clear a reservation on the storage disk, into a break command formatted according to the object store protocol, wherein the clear command is formatted according to the storage protocol.  

Nishanov discloses a method of executing clear command which removes all entries of reservation from the reservation table (i.e., “clear a reservation on the storage structure”)
 (Nishanov [0042] One other operation includes a Clear command, which removes all entries from the key and reservation tables. As described below, because there should always be an owner in normal operation, the clear command should not be used as part of the arbitration process of the present invention.)

	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Nishanov into the combined system of Chen for the advantageous purpose of providing a feature for removing/resetting existing reservation entry improving system feature for operation.

As per claim 17, (Previously Presented) The non-transitory machine readable medium of claim 16, wherein the instructions cause the machine to: 16/658,302 Page 7transmitting a success message to the first node for the clear command based upon receiving a lease not present message from the object store.

Claims 17 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18, (Previously Presented) The non-transitory machine readable medium of claim 11, (Chen does not explicitly disclose) wherein the node identifier comprises a non-voltage random access memory (NVRAM) identifier of the first node.
However, Ankam discloses in col. 12, lines 25-30 teaches a step for configuring a single storage server (node) with non-volatile solid-state memory unit: 
(Ankam, col. 12, lines 25-30: “One embodiment includes a single storage server in each storage node and between one to eight non-volatile solid-state memory units, however this one example is not meant to be limiting. The storage server may include a processor, DRAM and interfaces for the internal communication bus and power distribution for each of the power buses. Inside the storage node, the interfaces and storage unit share a communication bus, e.g., PCI Express, in some embodiments.”)
Thus, one person having ordinary skill in the art to combine teachings of Ankam into the combined system of Chen for the advantageous purpose of providing an essential hardware component to configure a node.

As per claim 19, (Previously Presented) The non-transitory machine readable medium of claim 12, (Chen does not explicitly disclose) wherein the preempt command is issued by the first node to takeover for the second node based upon the first node detecting that the second node has failed.
Nishanov discloses a method of step for letting challenger node (i.e., “takeover for a second node”) take the reservation if the first node (i.e., original owner) preempt command fails:
(Nishanov [0056] “In the present example wherein the node 402.sub.1 having IDxx is still the owner, and the node 402.sub.2 is the challenger, the challenge key includes IDyy, IDxx. If the preempt command fails, as detected by step 516, then the key previously read (at step 504 or step 510) was removed from the reservation table, such as by another node's preempt that was successful. In such an event, another challenge is in progress or ownership has been asserted, and the arbitration fails via steps 516 and 526.”  See also [FIG. 4C] and [FIG. 5])
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Nishanov into the combined system of Litke for the advantageous purpose of providing a feature for replacing existing reservation entry which allows system effectively utilize resources and achieving improved system feature and operation.

As per claim 20, (Currently Amended) A computing device comprising: a memory comprising instructions; and a processor coupled to the memory, the processor configured to execute the instructions to cause the processor to: configure a first node and a second node according to a configuration with shared access to a volume whose data is stored within objects in an object store of a cloud computing environment, wherein the first node and second node are configured to generate SCSI commands according to a SCSI protocol format of a storage protocol to access the volume; configure a driver to intercept the SCSI commands based upon the SCSI commands targeting the volume and being formatted according to the SCSI protocol format not natively supported by the cloud computing environment, and wherein the driver is configured to reformat the commands into API calls targeting the objects in the object store and formatted according to an object store protocol supported by the cloud computing environment; translating a read reservation command, received by the driver from the first node to read a reservation on a storage disk, from the SCSI protocol format into a qet object command formatted according to the object store protocol; receiving a lease identifier mismatch message from the object store as a response to the read reservation command;  translating the lease identifier mismatch message from the object store protocol into a response formatted according to the SCSI protocol format; inserting a partner lease identifier of the second node as a key into the response; and transmitting the response to the first node.  


Note that “qet object command” is one of the REST API requests. Thus, Examiner suggest Applicant refer to the claim rejections of Claim 1 and Claim 11 above. 
Further, the limitation of claim 20 recites: “inserting a partner lease identifier of the second node as a key into the response; and transmitting the response to the first node” is the exactly the same technique where Duncan’s disclosure of configuring SCSI-3 PGR command format for reserving the target resources described in the Claim 1 and 11 because, “inserting a partner lease identifier” designates the target resources for a command to be executed and the response message from the target is a genetic transaction step for acknowledging the completion of executing the command with an identifier at the target resource. Accordingly, claim 20 is analogous to claim 1 and 11 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

APPARATUS AND METHOD FOR RESERVING SESSION RESOURCE IN IPV4/IPV6 COMBINATION NETWORK (Kim et al., US 2006/0259641) - A method and apparatus for reserving a session resource in an IPv4/IPv6 combination network system. It allows a node to simultaneously establish an end-to-end session and a tunnel session by notifying a starting node of the tunnel session in advance about whether a last node supports RSVP while assigning IPv4 address information to an IPv6 host according to DSTM upon reserving a resource according to an RSVP mechanism in a 4over6 dual stack transition mechanism (DSTM) environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154